          Case 1:20-cv-10701-DPW Document 78 Filed 05/06/20 Page 1 of 3



                         AFFIDAVIT OF TERRENCE MacCORMACK
       I, Terrence MacCormack, having personal knowledge, do hereby depose and state as
follows:
        1.      My name is Terry MacCormack, and I am a Deputy Communications Director in

the Office of Governor Charles D. Baker. In that capacity, I also serve as the Digital Director for

the Governor’s Press Office. I have been employed in this position since February 20, 2019. My

job responsibilities are to support the media relations efforts of the Governor’s Press Office and

to coordinate digital operations including social media and updates to Mass.Gov.

        2.      I am attaching to this document a transcription of remarks made by Governor

Baker at press conferences on March 27, 2020 and April 1, 2020 in response to questions about

how the Governor’s Essential Services Order (COVID-19 Order Nos. 13 and 21) applies to retail

stores that sell firearms. I have consulted with other members of the Governor’s Press Office,

and we believe these are the only two instances in which the Governor spoke about application

of the Order to retail stores that sell firearms.

        3.      In each case, I am also providing links to video recordings of the Governor’s

response that are available on YouTube. The Press Office regularly records the Governor’s

public remarks and posts the recordings where they may be accessed by the public.

        4.      The Governor’s Office does not maintain official or notarized transcripts of the

Governor’s press conferences. The Press Office created the unofficial transcriptions I am

attaching by listening to the relevant portions of the posted recordings and, to our best ability,

typing out an accurate record of Governor’s remarks.

        5.      I certify that, to the best of my knowledge and belief, the statements above are

true and correct.




                                                    1
 Case 1:20-cv-10701-DPW Document 78 Filed 05/06/20 Page 2 of 3



Signed under the pains and penalties of perjury this 5th day of May, 2020




                                        2
         Case 1:20-cv-10701-DPW Document 78 Filed 05/06/20 Page 3 of 3



                     Attachment to Affidavit from Terrence MacCormack
                                      Dated May 6, 2020


Transcript, 3/27 (State House Press Conference): https://youtu.be/BqhLpxWtBPI?t=1619
QUESTION: And also are gun shops considered essential? There seems to be some
inconsistency in how some gun shops are responding to the essential business order.
GOV: So gun shops under our order are not considered essential.


Transcript, 4/1 (DCU Center Press Conference): https://youtu.be/fAbU9gQGeN8?t=1739
QUESTION: Governor, we’ve heard from gun store owners that originally they were essential
workers, a gun shop in Worcester actually opened last week, and now that they're not-
GOV: They were open last week?
QUESTION: Yes
GOV: They shouldn't have been open last week. The only the only folks on the, on the firearm
side that have been essential in Massachusetts since we issued the initial order, are
manufacturers.
QUESTION: Has the order changed at all?
GOV: No.
QUESTION: Has it been altered?
GOV: No. The order- the order- what did- the only thing that changed was the way it was
codified in the federal essential, essential business and essential worker list. But in
Massachusetts, manufacturers were considered to be essential in round one, and they were
considered to be essential in round two. Gun shops were not.




                                               3
